Citation Nr: 1622180	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-23 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO in Oakland, California granted service connection and assigned an initial rating of 20 percent for diabetes mellitus, effective February 13, 2007.  The February 2008 decision also denied service connection for hypertension.  In February 2008, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the initial rating assigned as well as the denial of service connection for hypertension.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

As the appeal of the diabetes mellitus claim involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In November 2014 and September 2015, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action in response to each Remand, the AMC continued to deny the increased rating and service connection claims (as reflected by March 2015 and December 2015 supplemental statements of the case (SSOCs)) and returned the matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the September 2015 remand was not fully completed with respect to the issue of entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus and/or herbicide exposure.

In the September 2015 remand, the Board instructed the AOJ, among other things, to obtain an addendum medical opinion from the January 2015 VA examiner as to "whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused by his service-connected diabetes mellitus; or, if not, (b) is aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus."  If the examiner was unavailable, or another examination of the Veteran was deemed medically necessary, the AOJ was directed to arrange for another VA examination by an appropriate physician to obtain an opinion responsive to the question and comments provided.

In the September 2015 remand, the Board detailed that the Veteran's claim was previously remanded (in November 2014) in order to obtain an adequate medical opinion addressing whether the Veteran's hypertension was caused or is aggravated by his service-connected diabetes mellitus.  In January 2015, a VA physician reviewed the claims file and opined that the Veteran's hypertension is not likely due to his service-connected diabetes, noting his eGFR has remained normal since 2007 which has resulted in his diabetes having a minimal effect on his kidneys.  As noted in the September 2015 remand, the January 2015 VA examiner did not address whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  The Board also noted that the rationale provided by the examiner did not clearly explain how the relationship between the Veteran's diabetes and kidneys related to whether there is a direct causal relationship between his diabetes and hypertension.  In light of these deficiencies, the Board found that further clarification was required.

Review of the record documents that the physician who conducted the January 2015 VA examination provided a VA addendum opinion in October 2015 without reexaming the Veteran.  In the October 2015 opinion, the physician stated that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected diabetes mellitus.  However, the examiner provided nearly the same rationale he had previously provided in the January 2015 VA medical opinion.  Specifically, the examiner stated that the "rationale is the same as the medical opinion stated above which is:  1. The patient's eGFR has remained normal from 2007 to present time.  2. With the normal eGFR, his diabetes effects on his kidneys at the current time are minimal.  He is not having diabetes nephropathy at this time."  The examiner then concluded, "[a]nd with this, his hypertension then is not likely to be due to service connected diabetes, in other words, it is less likely than not that the Veteran's hypertension was caused by his service-connected diabetes mellitus."  The examiner further opined, "[m]ost likely, the hypertension is from other health factors such as obesity, [obstructive sleep apnea], and lifestyle."  Unfortunately, similar to the previous January 2015 opinion, the VA examiner did not provide clarification as to how the relationship between the Veteran's diabetes and kidneys relates to whether there is a direct causal relationship between his diabetes and hypertension.

Therefore, the AOJ should arrange to obtain another VA medical opinion to address the question of whether it is at least as likely as not that the diagnosed hypertension was caused or is aggravated by the service-connected diabetes mellitus. The Veteran is hereby advised that failure to report for any examination scheduled in connection with this claim, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

With respect to the claim for a higher initial rating for diabetes mellitus, the Board observes that this claim was remanded in September 2015 because outstanding VA treatment records obtained in conjunction with the remand of the hypertension claim may have contained information and evidence relevant to the increased rating claim.  To this end, the Board observes that VA treatment records obtained in compliance with the September 2015 remand indicate the Veteran continues to receive private treatment.  See VA treatment record dated in October 2014.  

Moreover, in an April 2015 statement, the Veteran reported that he continues to receive treatment for his diabetes mellitus from Dr. R.G. at Peachwood Medical Group in Clovis, California.  Although some individual records from Peachwood Medical Group have been associated with the claims file, a review of the record indicates that the Veteran's complete treatment records from this provider have neither been requested nor obtained.  Moreover, the Veteran submitted a VA Form 21-4142 in January 2015 which indicated that he received treatment at the Kaiser Permanente Medical Center in Fresno, California, for diabetes and hypertension.  Although the VA Form 21-4142 (Authorization and Consent to Release Information to the VA) was initially rejected as expired, a records request was resubmitted to Kaiser Permanente Medical Center as to right knee treatment records only.  Critically, a review of the record demonstrates that the Veteran's complete treatment records from Kaiser Permanente Medical Center have not been obtained.

Therefore, prior to arranging to obtain further medical opinion in connection with the hypertension claim referenced above, to ensure that all due process requirements are met and the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any records of VA evaluation and/or treatment dated since September 22015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  In particular, as the above-referenced treatment records from Peachwood Medical Group and Kaiser Permanente Medical Center are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain outstanding treatment records from the identified providers.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.


Accordingly, these matters hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from the Peachwood Medical Group and Kaiser Permanente.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Peachwood Medical Group and Kaiser Permanente-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician  who provided the January and October 2015 medical opinions.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain the requested opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused by his service-connected diabetes mellitus; or, if not, (b) is aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

If the requested  addendum opinion is provided by the same physician who provided the January and October 2015 opinions, the physician should explain how the relationship between the Veteran's diabetes and kidneys relates to whether there is a direct causal relationship between his diabetes and hypertension.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

